



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Taillefer, 2021 ONCA 172

DATE: 20210319

DOCKET: C68020

Tulloch, Huscroft and Thorburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Luanne
    Taillefer

Appellant

Luanne Taillefer, acting in person

Andrew Furgiuele, appearing as duty
    counsel

Jeffrey Wyngaarden, for the
    respondent

Heard by video conference:
    March 9, 2021

On appeal from the conviction entered on
    June 13, 2019 and the sentence imposed on January 17, 2020 by Justice John R. McCarthy
    of the Superior Court of Justice, sitting with a jury.

REASONS FOR DECISION

[1]

The appellant was convicted of fraud in excess of $5,000 and sentenced
    to a term of 18 months imprisonment followed by 18 months probation. She
    appeals conviction and seeks leave to appeal sentence.

[2]

In her notice of appeal, the appellant appeared to be claiming
    ineffective assistance of counsel. The appellant did not pursue this claim. At
    the hearing, duty counsel raised two arguments not in the notice of appeal. He
    argued that the trial judges charge was deficient on several grounds and that
    the trial judge failed to give a direction on handwriting comparisons suggested
    by the Crown.

[3]

We see no merit in these arguments.

[4]

First, it is well established that the adequacy of a charge must be
    considered in the context of the trial as whole, as Watt J.A. explained in
R. v. P.J.B.
, 2012 ONCA 730 at para. 49 [citations
    omitted]:

Jury charges do not take place in isolation,
    but in the context of the trial as a whole. Appellate review of the adequacy of
    jury charges must acknowledge this reality, especially where the complaint is
    about the extent to which the trial judge has reviewed the evidence in final
    instructions. Appellate review on this issue includes consideration of the
    complexity and volume of the evidence adduced at trial, the extent of its
    review by counsel in their closing addresses, the length of trial proceedings,
    the issues to be resolved by the jury, the effect of a more complete and
    balanced review of the evidence, and whether counsel objected to the charge on
    the ground advanced on appeal. The test is one of fairness. Provided the
    evidence is left to the jury in a way that will permit the jurors to fully
    appreciate the issues raised and the defences advanced, the charge will be
    adequate.

[5]

This was a short trial and the evidence was not complex. The question
    for the jury was, in essence, whether the appellant had permission to spend her
    fathers money as she did. The parties reviewed the evidence and related it to
    the charge, and in the context of a short trial the issues would have been
    clear to the jury. We are satisfied that the jury was adequately equipped to
    understand its task. This is confirmed by the fact that trial counsel had input
    into the charge and raised no objection to it.

[6]

As to the handwriting, no expert evidence was called concerning the
    signatures on the cheques that were admitted into evidence. At the pre-charge
    conference defence counsel requested a specific instruction on the lack of
    expert evidence. The trial judge determined that the inferences that could be
    drawn from the signatures were a matter the parties could address in closing
    argument, but invited defence counsel to listen to the Crowns closing and
    request any special instruction if necessary. The trial judge also invited
    counsel to write something up for him to consider adding to his charge.

[7]

Crown counsel acknowledged the lack of expert handwriting evidence in
    her closing but argued that it was not necessary; the jury could use its common
    sense in determining whether the cheques were forged and whether it was the
    appellant who forged them. Defence counsel reminded the jury that there was no
    expert handwriting evidence and suggested that there might be reasons for
    differences in a signature other than forgery.

[8]

The jury would have understood the need to treat the handwriting issue
    carefully and was well able to do so. Again, this is confirmed by trial
    counsels decision not to request that anything be added to the charge, despite
    the trial judges invitation, and his decision not to object to the charge.

[9]

The appellant sought leave to appeal sentence in her notice of appeal but
    made no submissions at the hearing of the appeal.

[10]

The
    Crown sought a penitentiary sentence of three years, while the defence
    suggested a custodial sentence of 12-18 months. The sentencing judge considered
    the aggravating factors, which were extensive and included breach of the
    appellants fiduciary obligations to her father and the significant impact of breach
    on her father and brother, as well as her lack of remorse and failure to make
    restitution. He found few mitigating factors. The sentence he imposed is within
    the range and reveals no error in principle, nor is it demonstrably unfit.

[11]

The appeal is dismissed. Leave to appeal sentence is granted, but
    the appeal is dismissed.

M. Tulloch J.A.

Grant Huscroft J.A.

J.A. Thorburn J.A.


